MOSER LAW FIRM, P.C.

5 E. MAIN ST.
HUNTINGTON, NY 11743
(631) 824-0200

 

www.moserlawfirm.com
Steven J. Moser, Esq. steven.moser@moserlawfirm.com

 

July 22, 2020
VIA ECF

Hon. Steven L. Tiscione, USM]
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11717

Re: Rodriguez v. Weber, 18-cv-05424 (DRH)(ST)
Dear Judge Tiscione:

I represent the plaintiff in the above referenced matter. On May 29, 2020 I filed a motion
for approval of an FLSA settlement. (DE 25). In light of the pandemic, the settlement was
submitted unsigned, in anticipation of obtaining the client’s signature thereafter.

The plaintiff originally indicated that he would sign the settlement agreement. Yesterday,
however, it became clear that Mr. Rodriguez will not sign the settlement agreement and release.
I therefore respectfully move to withdraw the joint motion for approval of FLSA settlement (DE
25).

I also request leave to file a motion to withdraw from representing Mr. Rodriguez ex-
parte. The request to withdraw will be based, in pari, upon confidential attorney-client

communications.

[ apologize to the Court and opposing counsel for any delay or inconvenience caused.

 

Steven J. Moser
